Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

DETAILED ACTION
Claim Objections
The following Claim(s) is/are objected to because of the following informalities: 
Claim 4, in line 1, “an energy source” should read “said power source”.
Claim 8, in line 1, “one other flag” should read “one flag”.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following must be shown or the feature(s) canceled from the claim(s):
Claim 1, line 4, “two or more flags or pennants”;
Claim 1, line 6, “ball bearings”;
Claim 1, line 11, “a power source”;
Claim 1,
Claim 4, line 2, “line voltage”;
Claim 4, line 2, “a battery”;
Claim 4, line 2, “a solar cell”;
Claim 8, line 2, “other flag or pennant”;
Claim 8, line 6, “ball bearings”;
Claim 8, line 16, “sensors”.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mitsuhiro (JP 2011-28193A).
                
                With respect to independent Claim 1, Mitsuhiro disclose(s) a system for raising at least one flag or pennant (flags 15 in Fig. 2) while lowering at least one other flag or pennants (Fig. 2), the system comprising: two or more one flags or a pennants attached to a line (line 14 in Fig. 2), said line is at one end attached to a first drum (1st drum 13 in Fig. 2) and extends from that first drum via a pulley or ball bearings at a top of a flagpole (pulley 13 at top of flagpole in Fig. 2) and onto a second drum (2nd drum 13 in Fig. 2), wherein the first and second drums are placed in a container (container 2 Fig.2); the container has at least two chambers (left & right side of 2 in Fig. 2), with one drum in each chamber (Fig. 2), said drums being controlled by at least one motor (motor 12 in Fig. 2), said motor is driven by a power source (Fig. 2); and when a flag or pennant is rolled out from a first drum, another flag or pennant is rolled onto a second drum (Fig. 2) and there are sensors (sensor 18 in Fig. 2) on the line such that the motor stops when the flag and/or pennant is respectively rolled around the drum or to the top of the flagpole (Fig. 2).
               
	 With respect to Claim 6, Mitsuhiro teach(es) the system of independent Claim 1. Mitsuhiro further disclose(s): wherein said container (A) has an air valve (P). 

                With respect to Claim 7, Mitsuhiro teach(es) the system of independent Claim 1. Mitsuhiro further disclose(s): wherein said container (A) comprising a control unit (M) for controlling the components of the container.
              
	With respect to independent Claim 8, Mitsuhiro disclose(s) a method for raising at least one other flag or pennant (flags 15 in Fig. 2) while lowering at least one other flag or pennant (Fig. 2), said method comprising: attaching two or more flags or pennants to a line (line 14 in Fig. 2), said line is at one end attached to a first drum (1st drum 13 in Fig. 2) and extends from the first drum via a pulley or ball bearings at a top of a flagpole (pulley 13 at top of flagpole in Fig. 2) and onto a second drum (2nd drum 13 in Fig. 2) wherein said first and second drum is placed in a container (container 2 in Fig. 2), said container has at least two chambers (left & right side of 2 in Fig. 2), with one drum in each chamber (Fig. 2), controlling said drums by at least one motor (motor 12 in Fig. 2), said motor being driven by a power source (Fig. 2), and when a flag or pennant is rolled out from a first drum, another flag or pennant is rolled onto a second drum (Fig. 2) and there are sensors on the line (sensor 18 in Fig. 2) such that the motor stops when the flag and/or pennant is respectively rolled around the drum or to the top of the flagpole (Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuhiro in view of Otterness (US 2001/0010201 A1). 
                
                With respect to Claim 2, Mitsuhiro teach(es) the system of independent Claim 1. Mitsuhiro fail(s) to disclose: wherein said container (A) includes a watertight cap (H) controlled by a motor (N).
                However, Otterness teach(es) a system (Fig. 4) including wherein said container (A) includes a watertight cap (H) controlled by a motor (N) (motorized 17 in Fig. 4). Utilizing a motorized cap provides security against diverse weather.
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Mitsuhiro, with the teachings of Otterness, for the purpose of increasing security against diverse weather.

                
Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuhiro in view of Murdock (US 3,923,001). 
                
                With respect to Claim 3, Mitsuhiro teach(es) the system of independent Claim 1. Mitsuhiro fail(s) to disclose: wherein said container (A) can be heated.
                However, Murdock teach(es) a system (Fig. 5) including wherein said container (A) can be heated (33 in Fig. 5). Utilizing a heated container increases durability of the system during inclement weather.
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Mitshuhiro, with the teachings of Murdock, for the purpose of increasing durability of the system during inclement weather.
	With respect to Claim 4, Mitsuhiro teach(es) the system of Claim 3. Mitsuhiro further disclose(s): wherein said an energy source can be either line voltage or a battery charged by a solar cell (solar cell 19 in Fig. 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
                The following reference(s) relate to systems with multiple flags: US 960,669 (Morgan); US 3,273,273 (McLarty); US 3,476,929 (Klinger) and US 5,572,835 (Atkins et al.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239. The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457. The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300. 
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 



/TC/
04 November 2021

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861